DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 9/28/2022 is acknowledged.  Applicant’s traverse of the requirement for election of species is noted.  The traverse has been carefully considered, but is not persuasive because the reasons proffered do not appear germane to the propriety of a requirement f, election of species.  The sections of the manual cited relate to restriction, not a requirement f, election of species, which is clearly covered in section 808.01(a). Once the claims are determined to be directed to mutually patentable inventions and the Office requires an election of species, a persuasive traverse is an admission on the requirement that applicant does not find the claimed species are patentable, one over the other.  Having not done so, the reasons presented are not persuasive.  Applicant is not entitled to examination of multiple independent inventions in one application.  Moreover, examination of the independent inventions herein would clearly present a burden because the searches will not be coextensive.  Accordingly, the requirement is repeated and made final.  Species I will be combined if applicant will stipulate that they are obvious over each other.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel (US 11079031).
Re 21.  	Gabriel discloses
an element body formed as a unitary structure and disposed about a body axis and having:
a first surface (a top surface of 146);
	a second surface in spaced relation to the first surface (a bottom surface of 146);
	an inner peripheral surface (160) extending between the first and second surfaces and defining a central bore extending along the body axis;
	an outer peripheral surface (156) extending between the first and second surfaces in spaced relation to the inner peripheral surface; and
a plurality of passageways extending between the inner peripheral surface and the outer peripheral surface, each passageway having an inner opening at the inner puerperal surface and an outer opening at the outer peripheral surface, the passageways being presented in an array of generally vertical columns wherein the passageways in each of the columns are in vertical alignment with each other and extend along a column axis which is generally parallel to the body axis, the passageways in any one column being slightly offset relative to the passageways in any adjacent column in a direction generally parallel to the body axis such that the passageways are presented in a generally helical array about the element body (Turning now to FIG. 3, a second exemplary valve cage 146 is constructed according to the teachings of the present disclosure. The second exemplary cage 146 is similar to the cage 46 of FIGS. 1 and 2, and includes a cylindrical body 152 having an outer wall 156 and an inner wall 160. The second exemplary cage 146 may be installed in the valve body 14 of the control valve 10 of FIG. 1. Thus, for ease of reference, and to the extent possible, the same or similar components of the second exemplary cage 146 will retain the same reference numbers as outlined above with respect to the first exemplary cage 46, although the reference numbers will be increased by 100. However, the second exemplary valve cage 146 differs from the first exemplary valve cage 46 in the manner discussed below.  In FIG. 3, a three-dimensional lattice structure 162 is sealed from the surrounding cage environment and is disposed between the outer wall 156 and the inner wall 160 of the cylindrical body 152. The lattice structure 162 may be formed with the cylindrical body 152, or the lattice structure 162 may be formed separately and then later disposed in an interior portion 172 and attached to the cylindrical body 152 at the outer or inner walls 156, 160. In the illustrated example, the lattice structure 162 extends around an inner circumference of the inner wall 160 of the cage 146 above a first area 188 of a plurality of passages 176. In particular, the three-dimensional lattice structure 162 extends between an inside surface (not shown) of the inner wall 160 and an inside surface of the outer wall 156 adjacent to the first area 188 of the plurality of passages 176. The lattice structure 162 may have a simplified structure to correspond to the shape of the first area 188 of the passages 176 and is formed by a plurality of connected structural elements 180 that form a pattern of openings 182. In some examples, the lattice structure 162 may be joined to the inside surfaces of the outer and inner walls 156, 160 of the cylindrical body 152 with a radius or fillet. The radius may help reduce stress between the lattice structure 162 and the inside surfaces of the outer and inner walls 156, 160 of the cylindrical body 152.  Each of the plurality of passages 176 has a generally T-shaped opening 178, which is defined by the first area 188, a second area 192, and a middle portion 194 connecting the first and second areas 188, 192. The three-dimensional lattice structure 162 is adjacent to the T-shaped opening 178, and in particular, adjacent to the first area 188 of the passage 176 proximate to the first ring 164 of the cylindrical body 152. The first area 188, the second area 192, and the middle portion 194 are defined by first and second end walls 196, 198 and first and second side walls 202, 204. A width W.sub.V of the passage 176, which is defined between the first and second side walls 202, 204, changes (i.e., decreases and increases) in the axial direction relative to the longitudinal axis A such that the width W.sub.V of the passage 176 is largest at the first area 188 and smallest at the second area 192. More specifically, a first area width W.sub.1 of the passage 176 remains substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.1 of the passage 176. The width W.sub.V of the passage 176 decreases from the first area width W.sub.1 to a second area width W.sub.2 as the first and second side walls 202, 204 extend inwardly at an angle over a distance D.sub.M. The width W.sub.2 remains constant or substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.2. While the width W.sub.V is greatest adjacent the first end wall 196 of the passage 176, other cage examples may provide passages having a linear, curved, or staggered change in width W.sub.V along a length of the passage 176. Additionally, while the width W.sub.V of the passage 176 changes abruptly at the middle portion 194 of the passage 176, the width W.sub.V of the passage 176 of other valve cages may change gradually or randomly to achieve a particular passage opening and/or flow profile. It will be appreciated that a width W.sub.V of the passage 176 may vary relative to the opening 178 at the outer wall 156 and at the inner wall 160. For example, the first end wall 196 is illustrated as a sloped wall such that the width W.sub.V of the passaged 176 formed in the outer wall 156 is greater than the width W.sub.V formed in the inner wall 160. As such, the opening 178 of the passage 176 formed in the inner wall 156 is greater than the opening 178 of the passage 176 formed in the inner wall 160. As used herein, the width W.sub.V of the passage 176 may generally relate to the width W.sub.V across the passage, either from the outer wall 156 or the inner wall 160.  The second exemplary valve cage 146 is configured for installation within the valve body 14 of the valve assembly 10 to affect the flow of a process media through the valve. In particular, the second exemplary valve cage 146 is constructed to permit a smaller initial fluid flow to pass through passages 176 of the cage 146 as a control element 42 moves away from a closed position. In other words, the changing width W.sub.V of the passage 176 between the first and second side walls 202, 204 allows greater fluid flow through the passage 176 as the control element 42 moves away from the valve seat 30. For example, as the control element 42 moves away from the seat 30 (e.g., moves in an upward direction of FIG. 3), a greater portion of the passages 176 opens, thereby increasing the area of the opening 178 to permit fluid flow through the valve body 14. When the control element 42 is positioned a distance D.sub.2 from the closed configuration, the second area 192 of the passage 176 is open to permit fluid flow through the second area 192. As the control element 42 moves a farther distance D.sub.M away from the seat 30, the width W.sub.V of the passage 176 increases and the middle portion 194 of the passage 176 is open to permit fluid flow through the second area 192 and the middle portion 194. Finally, as the control element 42 moves a distance D.sub.1 farther away from the seat 30, the first area 188 of the passage 176 is open to permit fluid flow through the entire opening 178 of the passage 176. It will be appreciated that any details of one passage 176 of the cage 146 discussed herein apply equally to the second or more passages 176 of the cage 146.  Turning now to FIG. 4, a third exemplary valve cage 346 is constructed according to the teachings of the present disclosure. The third exemplary cage 346 is similar to the second exemplary cage 146 of FIG. 3, and includes a cylindrical body 352 having an outer wall 356 and an inner wall 360. A plurality of passages 376 are circumferentially and evenly spaced about the cylindrical body 352 of the cage 346 and extend through an interior portion 372 of the cylindrical body 352. Similar to the second exemplary cage 146, the third exemplary cage 346 may be installed in the valve body 14 of the control valve assembly 10 of FIG. 1. Thus, for ease of reference, and to the extent possible, the same or similar components of the third exemplary cage 346 will retain the same reference numbers as outlined above with respect to the second exemplary cage 146, although the reference numbers will be increased by 200.  As shown in FIG. 4, a three-dimensional lattice structure 362 is sealed from the surrounding cage environment and is disposed between the outer wall 356 and the inner wall 360 of the cylindrical body 352. The lattice structure 362 extends around the inner wall 360 of the cage 346, above (relatively in FIG. 4) a first area 388 of a plurality of passages 376, and between the first areas 388 of the plurality of passages 376. In particular, the three-dimensional lattice structure 362 extends between an inside surface 410 of the outer wall 356 and an inside surface 414 of the inner wall 360. The lattice structure 162 may be formed directly on, or attached to, one or both of the outer and inner walls 356, 360. A plurality of channels 420 extend partially through the cylindrical body 352 to connect the interior portion 372 with the inner wall 360 of the cylindrical body 352. The plurality of channels 420 are angled such that a first end 424 of the channel 420 extends through the inside surface 414 of the inner wall 360 and a second end 428 is adjacent to the three-dimensional lattice structure 362 disposed within the interior portion 372. These channels 420 help reduce waste created during the manufacturing process. For example, and as will be discussed below, the three-dimensional lattice structure 362 may be formed by depositing layers of solidifiable powder within the interior portion 372 of the cylindrical body 352, and melting or sintering the solidifiable powder within the interior portion 372 to form a layer of the lattice pattern 382. During this process, excess and unused solidifiable powder material that has not been sintered or melted to form part of the lattice structure 362 may accumulate within the interior portion 372 of the cylindrical body 352. Periodically throughout or after the process, the unused powder may be funneled out of the interior portion 372 of the cylindrical body 352 through the channels 420 for reuse or disposal. After manufacturing the cage 346, the channels 420 may be sealed (e.g., plugged, welded, or plug welded) such that process media cannot seep into the first end 424 of the channels 420 and into the interior portion 372 of the cage 346. While the illustrated valve cage 346 provides a lattice structure 362 that may be fluidly isolated from the process media, another example valve cage 346 may include a lattice structure 362 formed on one or more outside surfaces of the outer wall 356, the inner wall 360, and/or within the opening 378 of the passage 376 to provide a fluid flow path extending through or partially though the valve cage 346.  The third exemplary valve cage 346 of FIG. 4 differs from the second exemplary valve cage 146 of FIG. 3. As shown in the magnified portion of the lattice structure 362 in FIG. 4, a plurality of lattice members 380 are arranged and connected to form a pattern of polygonal shaped openings 382 different from the lattice structure 162 of FIG. 3. Additionally, the passages 376 of FIG. 4 are shaped to provide a different flow profile for the flow of a process media. In particular, the passages 376 have arrow-shaped openings 378. Thus, because the three-dimensional lattice structure 362 corresponds to the triangular shape of the passage openings 378, the lattice structure 362 may have a more complex lattice formation than the lattice structure 162 of the second exemplary cage 146. In other examples, the arrangement of the passages 376, and therefore the formation of the lattice structure 362, may be constructed to have varying degrees of complexity due variations in its shape, size, and volume.  As previously mentioned and as shown in the cross-section of FIG. 4, the lattice structure 362 differs from the lattice structure 162 of the cage 146 of FIG. 3. A cross-sectional area 432 of the lattice structure 362 extends at an angle from the inside surface 414 of the inner wall 360 toward the inside surface 410 of the outer wall 356. As shown in the dashed lines of FIG. 4, the three-dimensional lattice structure 362 includes a first edge 436 and a second edge 440 extending through the interior portion 372 of the cylindrical body 352. The first edge 436 is disposed on a reference plane P parallel or substantially parallel to the first ring 364 of the cylindrical body 352. The second edge 440 is non-parallel to the first edge 436 and corresponds to a generally zig-zag outline of the cylindrical body 352 formed by the first areas 388 of the plurality of passages 376. In the illustrated example, a first portion 444 of the second edge 440 is parallel or substantially parallel to the first edge 436 at an area between two of the plurality of passages 376. A second portion 448 of the second edge 440 is non-parallel to the first edge 436 and is disposed above the first area 388 (relatively in FIG. 4) of the passage 376.  The three-dimensional lattice structure 362 is disposed between the first ring 364 and at least one of the first and second non-parallel walls 402, 404 bordering the first area 388 of the passage 376. The passage 376, which is identical or substantially similar to the other passages 376, includes the first area 388, a second area 392, and a middle portion 394. Unlike the three-dimensional lattice structure 162 of FIG. 3, a width W.sub.V defined between the first and second side walls 402, 404 is smallest at a top point 396 of the first area 388 of the passage 376, and is widest adjacent the middle portion 394 of the passage 376. The first and second side walls 402, 404 define the first area 388 of the passage 376 over a distance D.sub.1 and initially extending outwardly at an angle from the top point 396 of the passage 376 until the width W.sub.V reaches a first area width W.sub.1, in which the first and second side walls 402, 404 are parallel or substantially parallel relative to each other. The first and second side walls 402, 404 abruptly slope or curve inwardly relative to the passage 376 over a distance D.sub.M such that the width W.sub.V of the passage 376 decreases from the first area width W.sub.1 to a second area width W.sub.2. The second area 392 of the passage 376, which is similar in shape as the second area 192 of the passage 176 of the second exemplary cage 146, is defined by the first and second side walls 402, 404 extending parallel or substantially parallel over a distance D.sub.2 to the end wall 398.  The lattice structure 362 within the interior portion 372 of the cylindrical body 352 provides angled edges and sides such that the lattice structure 362 is formed to extend radially outwardly relative to a longitudinal axis A, as shown in the cross-sectional view, and to taper in the axial direction around the first areas 388 of the passages, as shown in the dashed lines. In another example, the lattice structure 362 may slope radially outwardly, axially, or may not slope within the interior portion 372. The manufacturing of the lattice structure 362 can be achieved using additive manufacturing techniques, which will be described in more detail below.  Turning to FIG. 5, a fourth exemplary valve cage 546 is constructed according to the teachings of the present disclosure. The fourth exemplary cage 546 is similar to the third exemplary cage 346 of FIG. 4, thus, for ease of reference, and to the extent possible, the same or similar components of the fourth exemplary cage 546 will retain the same reference numbers as outlined above with respect to the third exemplary cage 346, although the reference numbers will be increased by 200.  Unlike the third exemplary valve cage 346, the fourth exemplary valve cage 546 includes a three-dimensional lattice structure 562 adjacent to both a first area 588 and a second area 592 of a plurality of passages 576. Additionally, a first portion 650 of a cylindrical body 552 of the cage 546 is shaped to include finishing features for adapting the valve cage 546 for use with a valve assembly 10. The first portion 650 includes an annular stepped portion 585 adjacent a first ring 564 of the cylindrical body 552 including a first step 652 and a second step 656, each recessed from an inner circumference of an inner wall 560 of the cylindrical body 552. The first portion 650 provides a mating surface to engage a bonnet, such as the bonnet 84 of FIG. 1, and/or to receive a bonnet seal. Additionally, a channel 620 extending at least partially through the cylindrical body 552 is sealed (e.g., welded, plugged) such that the lattice structure 562 is sealed from the surrounding environment. By comparison to a second portion 660, which may be unfinished, a circumference of the inner wall 560 of the first portion 650 is radially recessed relative to a circumference of the inner wall 560 of the second portion 660 of the cylindrical body 552. The second portion 660 is a rough stock version of the valve cage 546 such that the valve cage 546 is not yet ready for use within a valve assembly. However, in other examples, the second portion 660 of the cage 546 may be different from the first portion 650 to provide a particular guiding or sealing surface for engaging a particular control element. The lattice structure 562 of the fourth exemplary valve cage 546 of FIG. 5 differs from the lattice structure 362 of the third exemplary valve cage 346 of FIG. 4. As shown in the magnified portion of the lattice structure 562 in FIG. 5, a plurality of lattice members 580 are arranged and connected to form a gyroid type lattice structure 562 having round openings 582. Additionally, the lattice members or struts 580 are thicker and, therefore, a volume fraction of the lattice structure 562 of the fourth exemplary valve cage 546 of FIG. 5 is greater than a volume fraction of the lattice structure 362 of the third exemplary valve cage 346 of FIG. 4. In other examples, the gyroid lattice structure 562 of the valve cage 546 may be customized to provide a particular geometry and formation, and may include a different pore size, strut thickness, and lattice volume fraction. ny one of the first, second, third, and fourth valve cages 46, 146, 346, and 546 may be manufactured according to a method or process 800 in FIG. 6 according to the teachings of the present disclosure. The valve cage 346 of FIG. 4 will be used in the following description of the method or process 800 to help illustrate each of the method steps. However, it will be appreciated that the method or process 800 is not limited to forming the third exemplary valve cage 346, and may be used to manufacture any of the illustrated examples described herein.).
Re 22.  	Gabriel discloses that each passageway extends along at least two axes (x-, y- and z- axes and a radial direction).
	Re 23.  	Gabriel discloses that each passageway has a pair of side surfaces extending in generally opposed relation to each other and a pair of beveled surfaces extending toward each other from respective ones of the pair of side surfaces (Each of the plurality of passages 176 has a generally T-shaped opening 178, which is defined by the first area 188, a second area 192, and a middle portion 194 connecting the first and second areas 188, 192. The three-dimensional lattice structure 162 is adjacent to the T-shaped opening 178, and in particular, adjacent to the first area 188 of the passage 176 proximate to the first ring 164 of the cylindrical body 152. The first area 188, the second area 192, and the middle portion 194 are defined by first and second end walls 196, 198 and first and second side walls 202, 204. A width W.sub.V of the passage 176, which is defined between the first and second side walls 202, 204, changes (i.e., decreases and increases) in the axial direction relative to the longitudinal axis A such that the width W.sub.V of the passage 176 is largest at the first area 188 and smallest at the second area 192. More specifically, a first area width W.sub.1 of the passage 176 remains substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.1 of the passage 176. The width W.sub.V of the passage 176 decreases from the first area width W.sub.1 to a second area width W.sub.2 as the first and second side walls 202, 204 extend inwardly at an angle over a distance D.sub.M. The width W.sub.2 remains constant or substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.2. While the width W.sub.V is greatest adjacent the first end wall 196 of the passage 176, other cage examples may provide passages having a linear, curved, or staggered change in width W.sub.V along a length of the passage 176. Additionally, while the width W.sub.V of the passage 176 changes abruptly at the middle portion 194 of the passage 176, the width W.sub.V of the passage 176 of other valve cages may change gradually or randomly to achieve a particular passage opening and/or flow profile. It will be appreciated that a width W.sub.V of the passage 176 may vary relative to the opening 178 at the outer wall 156 and at the inner wall 160. For example, the first end wall 196 is illustrated as a sloped wall such that the width W.sub.V of the passaged 176 formed in the outer wall 156 is greater than the width W.sub.V formed in the inner wall 160. As such, the opening 178 of the passage 176 formed in the inner wall 156 is greater than the opening 178 of the passage 176 formed in the inner wall 160. As used herein, the width W.sub.V of the passage 176 may generally relate to the width W.sub.V across the passage, either from the outer wall 156 or the inner wall 160.).
Re24.  	Gabriel discloses that each passageway defines a width as a perpendicular distance between the pair of side surfaces (Each of the plurality of passages 176 has a generally T-shaped opening 178, which is defined by the first area 188, a second area 192, and a middle portion 194 connecting the first and second areas 188, 192. The three-dimensional lattice structure 162 is adjacent to the T-shaped opening 178, and in particular, adjacent to the first area 188 of the passage 176 proximate to the first ring 164 of the cylindrical body 152. The first area 188, the second area 192, and the middle portion 194 are defined by first and second end walls 196, 198 and first and second side walls 202, 204. A width W.sub.V of the passage 176, which is defined between the first and second side walls 202, 204, changes (i.e., decreases and increases) in the axial direction relative to the longitudinal axis A such that the width W.sub.V of the passage 176 is largest at the first area 188 and smallest at the second area 192. More specifically, a first area width W.sub.1 of the passage 176 remains substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.1 of the passage 176. The width W.sub.V of the passage 176 decreases from the first area width W.sub.1 to a second area width W.sub.2 as the first and second side walls 202, 204 extend inwardly at an angle over a distance D.sub.M. The width W.sub.2 remains constant or substantially constant as the first and second side walls 202, 204 are parallel or substantially parallel over a distance D.sub.2. While the width W.sub.V is greatest adjacent the first end wall 196 of the passage 176, other cage examples may provide passages having a linear, curved, or staggered change in width W.sub.V along a length of the passage 176. Additionally, while the width W.sub.V of the passage 176 changes abruptly at the middle portion 194 of the passage 176, the width W.sub.V of the passage 176 of other valve cages may change gradually or randomly to achieve a particular passage opening and/or flow profile. It will be appreciated that a width W.sub.V of the passage 176 may vary relative to the opening 178 at the outer wall 156 and at the inner wall 160. For example, the first end wall 196 is illustrated as a sloped wall such that the width W.sub.V of the passaged 176 formed in the outer wall 156 is greater than the width W.sub.V formed in the inner wall 160. As such, the opening 178 of the passage 176 formed in the inner wall 156 is greater than the opening 178 of the passage 176 formed in the inner wall 160. As used herein, the width W.sub.V of the passage 176 may generally relate to the width W.sub.V across the passage, either from the outer wall 156 or the inner wall 160.), each passageway being configured such that the width varies along the passageway (W1>W2).
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726